DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/263,383, filed on January 31, 2019.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 04/02/2021. An initialed copy is attached to this Office Action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 4 – 5, 7 – 10 and 12 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manniche et al. (US 2015/0345699).
Regarding claim 1, Manniche et al. disclose, in at least figures 7A and 7B, an accessory comprising: an accessory coupling member (712) configured to have a profile complementary to a corresponding mount coupling member (722) of a mount to be coupled to an accessory (¶69: stem 722 is variably positionable in the socket 712 to set the body 710 at a plurality of orientations); the accessory coupling member comprising a first material (1st magnetic material) operative to couple to a second material (2nd magnetic material) of a mount device coupling member through an attractive force between the first material and the second material (¶69: When the stem 722 is inserted into the socket 712, the body 710 is held in place by magnetic attraction between the first magnetic material and the second magnetic material); wherein the attractive force is of a magnitude to permit slidable movement of the accessory coupling member relative to the mount device coupling member while maintaining mechanical contact between the accessory and the mount (¶69: stem 722 is variably positionable in the socket 712 to set the body 710 at a plurality of orientations (a plurality of azimuth angles and a plurality of elevation angles), a plurality of azimuth angles or a plurality of elevation angles with respect to the mount 720); and the first material comprising a complementary configuration with the second material of the mount device coupling member to permit a greater magnitude of the slidable movement in a first direction compared to a second direction transverse to the first direction (figs. 7; ¶44,68,69,77: stem 722 is variably positionable in the socket 712 to set the body 710 at a plurality of orientations (a plurality of azimuth angles and a plurality of elevation angles), a plurality of azimuth angles or a plurality of elevation angles with respect to the mount 720; the plurality of azimuth angles include azimuth angles of about 45 degrees and about −45 degrees and the plurality of elevation angles includes elevation angles of about 0 degrees and about −30 degrees).

Regarding claim 2, Manniche et al. disclose all of the aforementioned limitations of claim 1. Manniche also teaches wherein the movement in the first direction is of a magnitude to permit maintenance of an orientation of an accessory mounted in the mount for an attachment member fixed to a support structure having an attachment surface plane in a range between 0° to 90° (¶68-69,77: the plurality of azimuth angles include azimuth angles of about 45 degrees and about −45 degrees and the plurality of elevation angles includes elevation angles of about 0 degrees and about −30 degrees).

Regarding claim 4, Manniche et al. disclose all of the aforementioned limitations of claim 1. Manniche also teaches wherein the first material comprises a complementary configuration with the second material of the mount device coupling member such that the first direction is coaxial to permit rotation of the accessory relative to a mount in a plane transverse to the second direction (fig. 7; ¶68-69,77: the plurality of azimuth angles include azimuth angles of about 45 degrees and about −45 degrees and the plurality of elevation angles includes elevation angles of about 0 degrees and about −30 degrees).

socket and the stem 32 are round and the sensor body can rotate around the centerline of the stem).

Regarding claim 7, Manniche et al. disclose all of the aforementioned limitations of claim 1. Manniche also teaches wherein the first material is a magnetic material, a permanent magnet or a permanent, rare earth magnetic material (¶24,69: magnetic material may be a ferromagnetic material).

Regarding claim 8, Manniche et al. disclose all of the aforementioned limitations of claim 1. Manniche also teaches wherein the accessory coupling member is supported by the mount to expose the first material to provide a coupling surface (¶69).

Regarding claim 9, Manniche et al. disclose all of the aforementioned limitations of claim 1. Manniche also teaches wherein the accessory coupling member is configured to have a curved profile or convex profile (fig. 7; ¶70: socket 712 has a curved surface shaped).


710), and said accessory coupling member comprises a profile complementary to the housing (fig. 7).

Regarding claim 12, Manniche et al. disclose all of the aforementioned limitations of claim 1. Manniche also teaches wherein the accessory coupling member extends through a region of the accessory to provide a plurality of positions for coupling the accessory to the mount (fig. 7: 713 shows the extension).

Regarding claim 13, Manniche et al. disclose all of the aforementioned limitations of claim 1. Manniche also teaches wherein the accessory is a camera or an in-vehicle camera (¶25; cl. 8: wherein the security apparatus comprises a camera).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Manniche et al. (US 2015/0345699).
In re Aller, 105 USPQ 233.

Regarding claim 6, Manniche et al. disclose all of the aforementioned limitations of claim 4. Manniche also teaches the plurality of azimuth angles include azimuth angles of about 45 degrees and about −45 degrees and the plurality of elevation angles includes elevation angles of about 0 degrees and about −30 degrees (¶77) and socket and the stem 32 are round and the sensor body can rotate around the centerline of the stem (¶35,55). Manniche fails to explicitly disclose wherein the movement in the third direction is in a range of between +/- 10° relative to the first direction. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to choose a azimuth or elevation angle range or rotation angle having an optimal range of +/- 10° of each other, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 11 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Manniche et al. (US 2015/0345699) in view of Selim (US 10,166,949).
Regarding claim 11, Manniche et al. disclose all of the aforementioned limitations of claim 10. Manniche also teaches security apparatus may be a camera, a motion sensor, or any other type of security apparatus. The method starts to mount the security apparatus at block 801 and a security apparatus body having a field of view is obtained at block 802. The security apparatus includes a socket that includes a concave curved surface with a first magnetic material. The flowchart 800 continues at block 803 with obtaining a mount having a second magnetic material. At block 804 the mount is affixed to a surface, such as a wall, a ceiling, a post, or any other type of surface that allows the security apparatus to be positioned as desired (¶72). Manniche fails to explicitly disclose wherein the housing comprises a spherical housing. 
	In the same field of endeavor, Selim teaches vehicle safety and security system comprises one or more vehicle cameras, which may be located at positions within or outside of the vehicle (abstract). The one or more internal vehicle cameras 250 may comprise mounting holes, clips, magnets and other mounting features appropriate for mounting the one or more internal vehicle cameras 250 adjacent to the roof, on a pillar, under a dashboard, or at other locations within the vehicle 900 (c.4, ll.29-35). A spherical shaped camera 250 is shown in figure 1. In light of the teaching of Selim, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Selim’s teachings in Manniche’s system because an artisan of ordinarily skill would recognize that this would result in a device with use in a multitude of locations that can provide security for the user.

	In the same field of endeavor, Selim teaches vehicle safety and security system comprises one or more vehicle cameras, which may be located at positions within or outside of the vehicle (abstract). The one or more internal vehicle cameras 250 may comprise mounting holes, clips, magnets and other mounting features appropriate for mounting the one or more internal vehicle cameras 250 adjacent to the roof, on a pillar, under a dashboard, or at other locations within the vehicle 900 (c.4, ll.29-35). A spherical shaped camera 250 is shown in figure 1. In light of the teaching of Selim, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Selim’s teachings in Manniche’s system because an artisan of ordinarily skill would recognize that this would result in a device with use in a multitude of locations that can provide security for the user.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698